                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 EDDIE NILES HUBBARD,                              Case No. 21‐CV‐982 (NEB/BRT)

                      Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 TRACEY BELTZ,

                      Respondent.



       The Court has received the April 16, 2021 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. (ECF No. 5.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:


          1. The Report and Recommendation (ECF No. 5) is ACCEPTED;

          2. This matter is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction;

          3. Eddie Niles Hubbard’s Application to Proceed in District Court Without

              Prepaying Fees or Costs (ECF No. 3) is DENIED AS MOOT;
          4. No certificate of appealability shall issue.



Dated: June 2, 2021                       BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             2
